id office uilc cca_2009052914162132 ------------- number release date from -------------------- sent friday date pm to ----------------- cc ---------------- subject requirement to file w-2cs reflecting medicare_tax refunds i think the best authority for the requirement to issue forms w-2c is in the regulations pincite c c correction of statements - federal insurance contribtions act - if i the amount of employee tax under sec_3101 deducted and withheld in the calendar_year from the wages as defined in sec_3121 paid during such year was less or greater than the tax imposed by sec_3101 on such wages by reason of the adjustment in such year of an overcollection or undercollection of the tax in any prior year or ii regardless of the reason for the error or the method of its correction the_amount_of_wages as defined in sec_3121 or tax under sec_3101 entered on a statement furnished pursuant to this section to an employee for a prior year was incorrect a corrected statement for such prior year reflecting the adjustment or the correct data shall be furnished to the employee
